DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 Response to Amendment
Examiner acknowledges withdrawn Claims 1-6 and amended Claims 7 and 10 in the response filed on 12/30/2021.
Response to Arguments
Applicant’s arguments with respect to Claims 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding the limitation(s) "gradually" in Claim 7, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' specification as it would be interpreted by one of ordinary skill in the art. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. Specifically, the Examiner notes that this term is not necessarily defined by the claim and specification, and that “gradually” allows a Fe content to decrease from the core portion to the second passivation layer in any manner (e.g. stepwise, continuously, etc.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20140375413 (“Kim et al.”) in view of JP 2014060183 (“Kamiya et al.”).
With regards to Claim 7, Kim et al. teaches a magnetic material comprising a core portion (132), a first passivation layer (136) disposed on a surface of the core portion, and a second passivation layer (134) disposed on a surface of the first passivation layer (Abstract, Fig. 3, and [0049]-[0053]).  
Kim et al. teaches its core portion comprises 99 wt% or more of Fe.  Other examples of its core portion includes at least one alloy selected from Fe-Cr and Fe-Al [0049].  Kim et al. teaches its first passivation layer is a metal oxide film formed by oxidizing the core portion ([0052], [0061], and [0064]).  Kim et al. teaches its second passivation layer consists of an oxide 
While Kim et al. teaches its first passivation layer is formed from oxidizing the core portion, Kim et al. does not specifically teach its first passivation layer consists of an oxide of FeM alloy, wherein M is Cr or Al.  
However, Kamiya et al. teaches magnetic particles comprising a core portion that comprises 93.5-100% by mass of Fe and 0.3-6.5% by mass of an additive element M, wherein M is more oxidizable than Fe and is selected from silicon (Si), titanium (Ti), aluminum (Al), chromium (Cr), and manganese (Mn).  A first passivation layer of an oxide of a FeM alloy (FeMO compound) is formed from oxidizing the core portion (Pages 3 and 4 in the provided English machine translation).  Thus, oxidizing Kim et al.’s core portion comprising of Fe-Cr or Fe-Al would produce a first passivation layer consisting of an oxide of a FeCr or FeAl alloy.  It would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Kim et al.’s first passivation layer consists of an oxide of a FeM alloy, wherein M is Cr and/or Al in order to secure insulation between magnetic particles of the magnetic material (Page 4).

With regards to Claims 13-15, Kim et al. teaches a magnetic component, such as a multilayer inductor, comprising a sintered product of the magnetic material and a silver metal (Figs.1, [0003], [0026], [0043], and [0044]). 

With regards to Claim 16, Kim et al. teaches the magnetic material in the sintered product is a powder monomer, a debris of the powder monomer, an aggregate of the powder monomer, or a combination thereof (Figs. 2 and 3).  

.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20140375413 (“Kim et al.”) in view of JP 2014060183 (“Kamiya et al.”) as applied to Claim 7 above, and further in view of US Pub. No. 20070169851 (“Kugai et al.”). 
	Kim et al. does not teach the core portion comprising an oxide of Fe as claimed. 
	However, Kugai et al. teaches a magnetic material comprising a core portion containing iron and oxygen, wherein the ratio of oxygen contained in the core portion is more than 0 and less than 0.05% by mass.  Due to the low amount of oxygen contained in the core portion, the amount of iron oxides, such as FeO and Fe2O3, are also low in the core portion ([0025], [0026], [0039], and [0040]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Kim et al.’s core portion comprising an iron oxide as claimed in order to reduce the iron loss in the magnetic material (Fig. 2 and [0040]). 

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20140375413 (“Kim et al.”) in view of JP 2014060183 (“Kamiya et al.”) as applied to Claim 7 above, and further in view of US Pub. No. 20110267167 (“Ogawa et al.”).
Kim et al. does not teach the dimension specifics of its magnetic material.
However, Ogawa et al. teaches a particle size of the magnetic material is 30 micrometers or less [0028].   Ogawa et al. further teaches a thickness of its first and second passivation layers is within the range of 0.01-0.20 µm [0109].   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and adjust Kim et al.’s particle size of the magnetic material and thicknesses of the first and second passivation layers for the intended application to achieve desirable magnetic and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20140375413 (“Kim et al.”) in view of JP 2014060183 (“Kamiya et al.”) as applied to Claim 7 above, and further in view of US Pub. No. 20140049348 (“Matsuura et al.”).
Kim et al. teaches passivation layers as set forth above.  
Kim et al. is silent on an amount of M in its first passivation layer based on a total weight of the oxide of the FeM alloy. 	
However, Matsuura et al. teaches a magnetic material comprising a core portion and a first passivation layer, wherein the first passivation layer comprises an oxide of a FeM alloy.  Matsuura et al. further teaches the content of metal M in its first passivation layer is 1.0-5.0 mol per 1 mol of Fe, which overlaps Applicant’s broad claim range ([0039] and [0041]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the content of M in its first passivation layer to provide a desirable oxidized passivation layer as disclosed in paragraph [0041]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



							/Holly Rickman/                                                                                              Primary Examiner, Art Unit 1785